ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 01/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney/Agent of Record Roahrig, Bethany on February 24, 2022.
Instructions to amend the application were as follows:
Claim 31, 33-35 to be amended as follows:

31. (Currently Amended) A kit to increase milk production  comprising: 
(A) at least one corpus luteum detecting reagent or device; 
(B) at least one cow embryo to be transferred to at least one cow; and 
(C) instructions for kit use, wherein instructions comprise: 
i) identifying one or more estrus-negative cows, wherein each cow is estrus negative if that cow is not in heat or does not show outward signs of heat, and wherein said cow has not been subjected to a timed embryo transfer procedure;

iii) transferring the at least one cow embryo to at least one of the estrus-negative cows that has been identified by the testing to have a corpus luteum; and
wherein use of the kit increases the number of pregnant cows, thereby increasing milk production compared to a cow population wherein the kit is not used.  

33 (Cancelled)

34 (Currently Amended) A kit to increase milk production, comprising: 
(A) at least one corpus luteum detecting reagent or device; 
(B) at least one frozen cow embryo to be transferred to at least one cow; 
(C) at least one warming or thawing medium; 
(D) at least one transfer medium; and 
(E) instructions for kit use, wherein instructions comprise: 
i) identifying one or more estrus-negative cows, wherein each cow is estrus negative if that cow is not in heat or does not show outward signs of heat, and wherein said cow has not been subjected to a timed embryo transfer procedure; 
ii) maintaining said one or more estrus-negative cows and testing for the presence of a corpus luteum using the at least one corpus luteum detecting reagent or device; [[and]] 
via the at least one warming or thawing medium and the at least one transfer medium, the at least one frozen cow embryo to at least one of the estrus- negative cows that has been identified to have a corpus luteum using the at least one corpus luteum detecting reagent or device ; and
wherein use of the kit increases the number of pregnant cows, thereby increasing milk production compared to a cow population wherein the kit is not used.

35 (Cancelled)

New Claim 36  is being added:

36 (New) A kit to increase milk production  comprising: 
(A) at least one corpus luteum detecting reagent or device; 
(B) at least one cow embryo to be transferred to at least one cow; and 
(C) instructions for kit use, wherein instructions comprise: 
i) identifying one or more estrus-negative cows, wherein each cow is estrus negative if that cow is not in heat or does not show outward signs of heat, and wherein said cow has not been subjected to a timed embryo transfer procedure;
 ii) maintaining said one or more estrus-negative cows and testing for the presence of a corpus luteum using the at least one corpus luteum detecting reagent or device;  

wherein use of the kit increases the number of pregnant cows, thereby increasing milk production compared to a cow population wherein the kit is not used.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 31, the prior art of record fails to disclose or render obvious a kit to increase milk production  comprising: at least one corpus luteum detecting reagent or device; at least one cow embryo to be transferred to at least one cow; and instructions for kit use, wherein instructions comprise: i) identifying one or more estrus-negative cows, wherein each cow is estrus negative if that cow is not in heat or does not show outward signs of heat, and wherein said cow has not been subjected to a timed embryo transfer procedure; ii) maintaining said one or more estrus-negative cows and testing for the presence of a corpus luteum using the at least one corpus luteum detecting reagent or device; iii) transferring the at least one cow embryo to at least one of the estrus-negative cows that has been identified by the testing to have a corpus luteum; and wherein use of the kit increases the number of pregnant cows to increase milk production compared to a cow population wherein the kit is not used.  
As per independent Claim 34, the prior art of record fails to disclose or render obvious a kit to increase milk production, comprising: at least one corpus luteum detecting reagent or device; at least one frozen cow embryo to be transferred to at least one cow; at least one … thawing medium… transfer medium; and instructions for kit use, wherein instructions 
As per independent Claim 36, the prior art of record fails to disclose or render obvious a kit to increase milk production  comprising: at least one corpus luteum detecting reagent or device; at least one cow embryo to be transferred to at least one cow; and instructions for kit use, wherein instructions comprise: (i) identifying one or more estrus-negative cows, wherein each cow is estrus negative if that cow is not in heat or does not show outward signs of heat, and wherein said cow has not been subjected to a timed embryo transfer procedure; (ii) maintaining said one or more estrus-negative cows and testing for the presence of a corpus luteum using the at least one corpus luteum detecting reagent or device; (iii) transferring the at least one cow embryo to at least one of the estrus-negative cows that has been identified to have a corpus luteum using the at least one corpus luteum detecting reagent or device; and wherein use of the kit increases the number of pregnant cows in order to  increase milk production compared to a cow population wherein the kit is not used.  
Prior art "Factors Affecting Conception Rates Following Artificial Insemination or Embryo Transfer in Lactating Holstein Cows" (2007) to Demetrio  et al. discloses a system to 
Prior art “Efficacy of timed embryo transfer with fresh and frozen in vitro produced embryos to increase pregnancy rates in heat-stressed dairy cattle” (1999) to Ambrose et al. discloses basic bovine husbandry techniques such as production and transfer of embryos, detecting estrus and presence of corpus luteum in cattle in the context of investigating the efficacy of Timed Embryo Transfer (TET) with fresh and frozen in-vitro produced embryos to increase pregnancy rates in heat-stressed dairy cattle.
Prior art US 20080071190 A1 discloses a method of diagnosing ovulation in a female mammal comprises measuring the pH of the ectocervix of the female mammal and comparing the pH measured of the ectocervix to a reference value which is representative of other procedures used in female reproductive arts.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claims 31, 34, 36 has neither been disclosed nor is rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax 
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 24, 2022